Citation Nr: 1814379	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-21 883	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Service connection for ischemic heart disease.

5.  Service connection for a prostate condition. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issues of entitlement to increased ratings for PTSD and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to service connection for ischemic heart disease and a prostate condition was requested.

2.  The Veteran's current right ear hearing loss disability was caused by his exposure to acoustic trauma during active duty service.


CONCLUSIONS OF LAW

1.  Whereas the Veteran has withdrawn the issues of entitlement to service connection for ischemic heart disease and a prostate condition, there remain no allegations of errors of fact or law for appellate consideration; thus, the criteria for withdrawal of these issues by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria to establish service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See id.

In a February 2018 written communication from the Veteran's representative, prior to promulgation of a Board decision, it was clarified that the Veteran wished to withdraw from appellate consideration, the issues of entitlement to service connection for ischemic heart disease and a prostate condition.  As to these issues, there remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Service connection for right ear hearing loss

The Veteran seeks service connection for right ear hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures the threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board observes that the Veteran has been diagnosed with right ear hearing loss and that he suffered from acoustic trauma during his active duty service, which satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167; Hensley, 5 Vet. App. at 158.  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's current disability and his exposure to acoustic trauma.  In this regard, the Board notes that the negative nexus opinions of record based their rationale on the notion that the Veteran had normal hearing at separation from service.  See, e.g., VA Examination, 2-3 (July 11, 2010).  The Board acknowledges that this fact is actually ambiguous because the illegible writing of the separation examiner indicates possible recordings of 20, 30, or 50 decibels at 4000 Hertz for the Veteran's right ear.  See Service Treatment Records, 3 (Apr. 10, 2014).  Applying the appropriate evidentiary standard requires the Board to afford the Veteran the benefit of the doubt and interpret the separation audiogram to report 50 decibels at 4000 Hertz.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board must read medical reports as a whole and in the context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  A fair reading of the July 2010 VA medical opinion, clearly indicates that the examiner believed that having mild high frequency hearing in the ear of at least 40 decibels at 4000 Hertz at separation from service would warrant finding a positive nexus based on the facts of this case.  See VA Examination, 2-3 (July 11, 2010).  In light of the fact that the Veteran had 50 decibels at 4000 Hertz, the Board finds that the competent and credible medical evidence of record indicates a positive nexus between his right ear hearing loss and active duty exposure to acoustic trauma; consequently, service connection for right ear hearing loss is warranted.  See Shedden, 381 F.3d at 1167; Hensley, 5 Vet. App. at 158; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement to service connection for ischemic heart disease has been withdrawn and is dismissed. 

The appeal of the issue of entitlement to service connection for a prostate condition has been withdrawn and is dismissed. 

Service connection for right ear hearing loss is granted. 


REMAND

The Board observes that the Veteran has stated that his PTSD and left ear hearing loss disabilities have worsened since his last VA examination.  See Appellate Brief, 2-3 (Feb. 1, 2018).  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and current severity of his service-connected PTSD and left ear hearing loss disabilities. 

3.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


